Case 0:17-cv-62255-MGC Document 129 Entered on FLSD Docket 11/20/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,                                  Case No. 17-62255-Civ-COOKE/HUNT

                    v.

   IBRAHIM ALMAGARBY and
   MICROCAP EQUITY GROUP, LLC,

         Defendants.
   ____________________________________/
              DEFENDANTS’ MOTION TO STRIKE THE DECLARATION OF
           JOSEPH DARRAGH AND INCORPORATED MEMORANDUM OF LAW

          Defendants Ibrahim Almagarby (“Mr. Almagarby”) and Microcap Equity Group, LLC
   (“MEG”) (collectively, “Defendants”), by and through counsel, hereby move the Court to strike
   the Declaration of Joseph Darragh (“Darragh”) (DE 126-2) and all references thereto. The grounds
   in support thereof follow:
                                               Background
          Plaintiff Securities and Exchange Commission (“Plaintiff” or “SEC”) moved the Court to
   award disgorgement, prejudgment interest and civil penalties against Defendants on October 15,
   2020. (DE 120.) Defendants filed their response in opposition on November 6, 2020, and have
   argued, in part, that Plaintiff has failed to identify any victims or show that they have incurred any
   losses as a result of their purchasing shares of stock from Defendants. (DE 125.) Defendants
   stated that it was virtually impossible to identify victims. Id. at 11. However, it was impossible
   to identify victims because there was no evidence in the record from which anyone could identify
   victims.
          In an effort to correct this defect, Plaintiff’s Reply asserted that based on the Declaration
   of Joseph Darragh it was possible to identify victims — the counterparties who bought shares from
   Defendants. (DE 126-2 at 2.) As with Robert Lowry, whose Report Defendants have moved to
   strike, Plaintiff never identified Darragh as a witness in its initial disclosures under Federal Rule

                                                     1
Case 0:17-cv-62255-MGC Document 129 Entered on FLSD Docket 11/20/2020 Page 2 of 4




   of Civil Procedure (“Rule(s)”) 26(a)(1), as an expert under Rule 26(a)(2), or in the Joint Witness
   List. (DE 108.) Moreover, Darragh has not provided any Report under Rule 26(a)(2), even though
   he claimed that he could readily ascertain the identities of the counterparties. Discovery has long
   been closed, and the Court should not permit Plaintiff’s introduction of a new witness at this late
   stage. Because Plaintiff failed to identify Darragh as an expert witness for its case in chief or the
   subjects for which he would provide such an expert opinion, the Court must strike Darragh’s
   Declaration and all references thereto in accordance with Rules 37(c)(1) and 26(a)(2).
                                          Memorandum of Law
      A. Legal Standard
          Rule 26(a)(2), provides that “a party must disclose to the other parties the identity of any
   witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703, or 705”
   and that “this disclosure must be accompanied by a written report—prepared and signed by the
   witness—if the witness is one retained and specially employed to provide expert testimony in the
   case . . . .” Rule 26(a)(2)(D) provides that “[a] party must make these disclosures at the times and
   in the sequence that the court orders.”
          Rule 37(c)(1), provides that “[i]f a party fails to provide information . . . as required by
   Rule 26(a) or (e), the party is not allowed to use that information . . . to supply evidence on a
   motion . . . unless the failure was substantially justified or is harmless.” “Substantial justification
   is ‘justification to a degree that could satisfy a reasonable person that parties could differ as to
   whether the party was required to comply with the disclosure request.’” S.O.S. Resource Services,
   Inc. v. Bowers, No. 14-Civ-22789-COOKE/TORRES, 2015 WL 6735540, at *2 (S.D. Fla. Nov. 4,
   2015) (Cooke, J.) (citation omitted). “A failure to make the required disclosures is harmless when
   there is no prejudice to the party entitled to receive disclosure.” Id. The party failing to comply
   with Rule 26(a) bears the burden of establishing that its nondisclosure was either substantially
   justified or harmless.” Id.
          “Because the expert witness discovery rules are designed to allow both sides in a case to
   prepare their cases adequately and to prevent surprise, compliance with the requirements of Rule
   26 is not merely aspirational.” Reese v. Herbert, 527 F.3d 1253, 1266 (11th Cir. 2008) (citations
   omitted); Collado v. Carnival Corp., No. 10-21568-Civ, 2011 WL 3268042, at *1 (S.D. Fla. July
   29, 2011) (Cooke, J.) (Rule 26 “is intended to provide opposing parties reasonable opportunity to
   prepare for effective cross examination and perhaps arrange for expert testimony from other


                                                     2
Case 0:17-cv-62255-MGC Document 129 Entered on FLSD Docket 11/20/2020 Page 3 of 4




   witnesses”) (citation omitted). The exclusion of an expert “is a severe sanction that is not
   appropriate where a party’s actions do not result in prejudice to the opposing party.” Id. (citations
   omitted). However, it is justified in this case.
       B. The Court Should Strike the Darragh’s Declaration
           Here, Defendants have never had the opportunity to examine Darragh at all because he was
   never identified as a witness. Darragh has claimed he and his unidentified colleagues rely upon
   the SEC’s broad powers to access trading data and financial information for OTC transactions. If,
   as Darragh has indicated, the counterparties could be readily identified, then it could also be
   determined how long the counterparties held the stock they bought and the prices at which they
   sold, which would provide the net losses to the investors. If Plaintiff had disclosed Darragh during
   discovery, Defendants could have requested information from Plaintiff, or from third parties
   through subpoena, to ascertain this information.
           Damages to the counterparty-victims if any, would be the amount of disgorgement because
   any amount in excess of that number would be an assessment for punitive purposes and not
   compensatory. Liu v. SEC, 140 S. Ct. 1641 (2020) (citing Kokesh v. SEC, 137 S. Ct. 1635, 1643-
   44 (2017)). Because “equity never lends its aid to enforce a forfeiture or penalty,” Defendants
   have the right to confront Plaintiff regarding the losses by these counterparties, if any. However,
   at this late stage, the Court cannot simply reopen discovery to cure Plaintiff’s violation of Rules
   26(a)(1) and (2).
           WHEREFORE, Defendants Ibrahim Almagarby and Microcap Equity Group, LLC,
   respectfully request that the Court strike the Declaration of Joseph Darragh (DE 126-2), and all
   references thereto, and enter such further relief as is fair and just.
                                        Certificate of Compliance
           I hereby certify that counsel for Defendants left a voicemail message with, and sent a copy
   of this Motion to, counsel for Plaintiff on November 20, 2020.




                                                      3
Case 0:17-cv-62255-MGC Document 129 Entered on FLSD Docket 11/20/2020 Page 4 of 4




   Dated: November 20, 2020                    Respectfully submitted,

                                                      /s/ Joshua A. Katz
                                                      James D. Sallah
                                                      Jeffrey L. Cox
                                                      Joshua F. Bautz
                                                      Joshua A. Katz

                                                      Sallah, Astarita & Cox, LLC
                                                      3010 N. Military Trail, Suite 210
                                                      Boca Raton, FL 33431
                                                      Tel: 561-989-9080
                                                      Fax: 561-989-9020

                                                      Mark David Hunter
                                                      Jenny D. Johnson-Sardella
                                                      Robert C. Harris
                                                      Sharifa G. Hunter
                                                      Hunter Taubman Fischer & Li LLC
                                                      2 Alhambra Plaza, Suite 650
                                                      Coral Gables, FL 33134

                                                      Counsel for Defendants

                                       Certificate of Service
          I hereby certify that the foregoing has been served on counsel for all parties via CM/ECF
   on this the 20th day of November 2020.


                                                                /s/Joshua A. Katz




                                                  4
